OPINION
PER CURIAM.
Petitioner-Appellant Alan Hahn was convicted by a jury of second-degree criminal sexual conduct, in violation of Michigan state law, M.C.L. § 750.520(c)(1), in connection with the sexual assault of a ten-year-old boy. Hahn was sentenced to eight to fifteen years’ imprisonment. On June 15, 2001. Hahn filed a petition for a writ of habeas corpus, alleging several defects in his trial. The district court denied the petition but granted a certificate of appealability with respect to several issues: (1) Hahn’s prosecutorial misconduct claim; (2) ineffective assistance of trial and appellate counsel claims; and (3) a claim based on cumulative error as a result of prosecutorial misconduct and ineffective assistance of trial counsel.
Having studied the record on appeal and the briefs of the parties, we conclude that the judgment of the district court should be AFFIRMED. Even assuming that Hahn had not defaulted on his prosecutorial and ineffective assistance of trial and appellate counsel claims in the state courts, we find that the substance of those claims is without merit.